Citation Nr: 1414128	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  07-10 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for severe degenerative arthritis of the right knee with lateral and medial meniscus fragmentation, questionable anterior cruciate ligament (ACL) rupture, and avascular necrosis of the weight bearing surface of the lateral tibial plateau (right knee disability), currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, status post arthroscopic partial medial meniscectomy (left knee disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to December 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions in July 2001 and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran perfected a timely substantive appeal in October 2002 concerning the issue of entitlement to an increased rating for a right knee disability (characterized as degenerative joint disease of the right knee), evaluated at 20 percent disabling, effective from May 31, 2001.  See July 2001 Rating Decision; July 2002 Notice of Disagreement; August 2002 Statement of the Case; and October 2002 VA Form 9.  

In a February 2003 rating decision, the RO re-characterized the Veteran's right knee disability (as severe degenerative arthritis of the right knee with lateral and medial fragmentations, questionable ACL rupture, and avascular necrosis with weight bearing surface of the lateral tibial plateau) and increased the disability rating from 20 percent to 30 percent disabling, effective from May 31, 2001.  

In an August 2004 rating decision, the RO increased the rating for the Veteran's right knee disability from 30 percent to 40 percent disabling, effective from May 31, 2001.  Since the 40 percent rating is not the highest rating assignable for the right knee disability, and since the Veteran is presumed to be seeking the maximum available benefit for a given disability, the issue of entitlement to an increased rating for the right knee disability remains on appeal.  AB. v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran perfected a timely substantive appeal in February 2007 concerning the issue of entitlement to an increased rating for degenerative joint disease of the left knee, status post arthroscopic partial medial meniscectomy, currently evaluated at 10 percent disabling.  See June 2005 Rating Decision; June 2005 Notice of Disagreement; November 2006 Statement of the Case; December 2006 Supplemental Statement of the Case; and February 2007 VA Form 9.

In December 2010, the Board remanded these issues for corrective action and additional development.  The issues were decided in a April 2013 Board decision, at which time a rating higher than 10 percent for the left knee was denied, a separate 10 percent rating for slight recurrent subluxation of the left knee was granted, a rating higher than 40 percent for the right knee was denied, and a separate 10 percent rating for limited extension of the right knee was granted.  

The Veteran appealed the April 2013 Board decision to the Court of Appeals for Veterans Claims (CAVC), which vacated the April 2013 decision and remanded it back to the Board for further development in November 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased ratings for his right and left knee disabilities.

In the November 2013 CAVC decision, the Court noted that the Board failed to adequately discuss whether the Veteran was entitled to a staged rating under Diagnostic Code 5261, for limitation of extension of the right knee.  

The Board notes that the most recent VA examination of the Veteran's right knee was conducted in December 2010, at which time flexion and extension measurements were noted; however, this examination was more than three years ago.  Furthermore, although updated treatment records are located in Virtual VA, the most recent extension measurement of record was in February 2012, more than two years ago.  

The Board finds a remand is necessary to afford the Veteran a more current and comprehensive VA examination of the right knee.  Where the record does not adequately reveal the current state of Veteran's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

Pertaining to the left knee, the Court found that the Board did not adequately explain the determination in the April 2013 decision that the Veteran was compensated for all of his current knee symptomatology by his assigned ratings under Diagnostic Code 5010 (traumatic arthritis) and Diagnostic Code 5257 (recurrent subluxation or lateral instability).  The Board finds a remand is necessary to obtain a medical opinion to determine which symptoms (antalgic gait, mild guarding, lateral grinding, etc.) are attributable to arthritis, subluxation, or symptomatic removal of semilunar cartilage.

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination to determine the severity of his right knee.  Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 - 5263.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

All pertinent symptomatology and findings should be reported in detail.

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain. 

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

3.  Obtain an orthopedic medical opinion regarding the Veteran's left knee symptoms.  The examiner should indicate whether the following symptoms are due to arthritis (Diagnostic Code 5010), recurrent subluxation or lateral instability (Diagnostic Code 5257), or symptomatic removal of semilunar cartilage (Diagnostic Code 5259):

a) antalgic gait
b) guarding of movement
c) lateral grinding

If the examiner finds that it is not possible to separate which of the above symptoms are due to arthritis (Diagnostic Code 5010), recurrent subluxation or lateral instability (Diagnostic Code 5257), or symptomatic removal of semilunar cartilage (Diagnostic Code 5259, then he or she should annotate this conclusion the examination report.

4)  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


